ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a shroud assembly for a gas turbine over US Patent Publication No. 20040047726A1, which teaches the shroud assembly for attachment to a support to cover an inner peripheral surface of the support, the support being at a radially inner side of a casing of the gas turbine along a circumferential direction of the gas turbine, the shroud assembly comprising: a holder 30 at the support. 
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest at least one insertion hole; a shroud main body covering the holder from the radially inner side, the shroud main body including a main body portion at the radially inner side of the holder, at least one flange portion projecting from the main body portion in an axial direction and to be brought into contact with an axial end portion of an inner peripheral surface of the holder from the radially inner side, and at least one insertion hole at the main body portion; and at least one insertion structure including an insertion portion to be inserted into the insertion hole of the shroud main body and the insertion hole of the holder and a head portion, when the insertion portion is inserted into the insertion hole of the shroud main body and the insertion hole of the 
Regarding claim 18 and all the claims that depend on claim 18, prior art fails to teach or fairly suggest a flange portion projecting from the main body portion in an axial direction and to be brought into contact with an axial end portion of an inner peripheral surface of the holder from the radially inner side, and at least one insertion hole at the main body portion; and at least one insertion structure including an insertion portion to be inserted into the insertion hole of the shroud main body and the insertion hole of the holder and a head portion, when the insertion portion is inserted into the insertion hole of the shroud main body and the insertion hole of the holder, at the radially inner side of the flange portion of the shroud main body to be brought into contact with the flange portion from the radially inner side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of six patent publications.
US20180195403A1, US20170175572A1, US20170044921A1, US20160348528A1, US20160097303A1, and US4,087,199A are cited to show a ceramic turbine shroud assembly.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745